


Exhibit 10.14

 

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

 

This amendment dated and effective December 31, 2008 (this “Amendment”), amends
that certain employment agreement dated as of May 24, 2006 (the “Original
Agreement”) by and between Zenith National Insurance Corp., a Delaware
corporation (the “Company”), and Kari L. Van Gundy (“Executive”).  Capitalized
terms used and not otherwise defined herein shall have the respective meanings
as set forth in the Original Agreement.

 

RECITALS

 

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

 

WHEREAS, the Company and Executive desire to amend the Original Agreement to
comply with Section 409A of the Code.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:

 

1.                                       A new sentence is hereby added to the
end of Section 4 of the Original Agreement, as follows:

 

“Any such discretionary bonus shall be paid in no event later than the 15th day
of the third month following the end of the taxable year (of the Company or
Executive, whichever is later) in which such bonus is earned.”

 

2.                                       A new sentence is hereby added to the
end of Section 6 of the Original Agreement, as follows:

 

“Any such reimbursements paid to the Executive shall be made in no event later
than the end of the calendar year following the calendar year in which the
expenses were incurred.”

 

3.                                       Section 8(a) of the Original Agreement
is hereby removed and replaced in its entirety with a new Section 8(a), as
follows:

 

“Subject to the notice provisions set forth below, the Company may terminate the
Executive’s employment for “Disability.”  “Disability” shall mean the
Executive’s absence from employment with the Company which: (i) was due to her
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) resulted from a medically determinable physical
or mental

 

--------------------------------------------------------------------------------


 

impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, and caused the
Executive to receive income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering the Company’s
employees or (iii) qualifies as a disability under the Company’s Long Term
Disability Plan.”

 

4.                                       A new sentence is hereby added to the
end of Section 9(b) of the Original Agreement, as follows:

 

“Such pro rata portion of any bonus that becomes payable pursuant to this
Section 9(b) shall be paid at the time such payment would have been made had the
Executive’s employment not been terminated hereunder.”

 

5.                                       A new sentence is hereby added to the
end of the first paragraph of Section 9(c) of the Original Agreement, as
follows:

 

“Subject to the provisions of Section 18(h), the payment of such Severance
Payments will occur upon the expiration of all applicable review and revocation
periods applicable to the release as statutorily required by law, and in no
event later than the later of (i) the 15th day of the third month following the
end of the Executive’s taxable year in which such termination of employment
occurs or (ii) the 15th day of the third month following the end of the
Company’s taxable year in which such termination of employment occurs.”

 

6.                                       A new sentence is hereby added to the
end of Section 9(e) of the Original Agreement, as follows:

 

“Any payments made by the Company to or on behalf of the Executive pursuant to
this Section 9(e) shall be made no later than the end of the Executive’s taxable
year next following the Executive’s taxable year in which the related taxes are
remitted.”

 

7.                                       Section 18(h) is hereby added to the
Original Agreement as follows:

 

“ For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code.  Notwithstanding any provision to the contrary in this
Agreement, no payment or distribution under this Agreement which constitutes an
item of deferred compensation under Section 409A of the Code and becomes payable
by reason of the Executive’s termination of employment with the Company will be
made to the Executive unless the Executive’s termination of employment
constitutes a “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code).  In addition, no such
payment or distribution will be made to the Executive prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Executive’s “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) or (ii) the date of the
Executive’s death, if the Executive is deemed at the time of such separation
from service to be a “key employee” within the meaning of that term under
Section 416(i) of the Code and such delayed commencement is otherwise required
in order to avoid a prohibited distribution under Section 409A(a)(2) of the
Code.  Upon the expiration of the applicable Code Section 409A(a)(2) deferral

 

--------------------------------------------------------------------------------


 

period, all payments and benefits deferred pursuant to this
Section 18(h) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments due under this Agreement
will be paid in accordance with the normal payment dates specified for them
herein.  It is intended that this Agreement shall comply with the provisions of
Section 409A of the Code and the Treasury Regulations relating thereto so as not
to subject the Executive to the payment of additional taxes and interest under
Section 409A of the Code.  In furtherance of this intent, this Agreement shall
be interpreted, operated, and administered in a manner consistent with these
intentions.”

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

ZENITH NATIONAL INSURANCE CORP.

 

 

 

 

 

By:

  /s/ Jack D. Miller

 

 

Name:

Jack D. Miller

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/ Kari L. Van Gundy

 

 

Name:

Kari L. Van Gundy

 

 

Title:

Senior Vice President, Treasurer

 

 

 

and Chief Financial Officer

 

--------------------------------------------------------------------------------
